Citation Nr: 1015518	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  08-31 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left 
shoulder rotator cuff tendonitis with degenerative changes 
(hereinafter, "left shoulder disorder").

2.  Entitlement to a rating in excess of 10 percent for 
gastroesophageal reflux disease (GERD) and hiatal hernia with 
gall bladder disease.

3.  Entitlement to a compensable rating for left ear hearing 
loss.

4.  Entitlement to service connection for sub-epithelial 
infiltrates, claimed as loss of vision, corneal abrasion, 
vision problem.

5.  Entitlement to service connection for ulcers in the 
ilium, claimed as abdominal pain with Crohn's disease, 
irritable colon syndrome, or ulcerative colitis.

6.  Entitlement to service connection for varicose veins of 
the right and left lower extremities.

7.  Entitlement to service connection for post-phlebotic 
syndrome of the right and left lower extremities.

8.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to August 
1981, March 1983 to February 1987, and from July 2004 to 
November 2005.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

For the reasons addressed in the REMAND portion of the 
decision below, the Board finds that further development is 
required with respect to the issues of entitlement to service 
connection for sub-epithelial infiltrates, claimed as loss of 
vision, corneal abrasion, vision problem; ulcers in the 
ilium, claimed as abdominal pain with Crohn's disease, 
irritable colon syndrome, or ulcerative colitis; and 
tinnitus.  Accordingly, these issues are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.

As an additional matter, the Board notes that the Veteran 
also initiated an appeal to the denial of his claim of 
entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.  
However, he withdrew his appeal as to that issue by a July 
2008 statement.  See 38 C.F.R. § 20.204 (2009).  
Consequently, the Board does not have jurisdiction to address 
that issue.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the issues adjudicated by this 
decision have been completed.

2.  The Veteran's left shoulder is his minor shoulder/upper 
extremity.

3.  A thorough review of the competent medical evidence 
reflects that the Veteran's service-connected left shoulder 
disorder is not manifested by limitation of motion to the 
shoulder level (90 degrees) or midway between the side and 
shoulder level, even considering pain on motion; ankylosis; 
fibrous union of the humerus, nonunion (false flail joint) of 
the humerus, loss of head of (flail shoulder) the humerus; or 
nonunion of the clavicle or scapula.

4.  The Veteran's service-connected GERD and hiatal hernia 
with gall bladder disease is manifested by recurrent 
abdominal pain.  However, nothing in the record reflects that 
it is manifested by persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health; nor severe gall bladder 
disability with frequent attacks of gallbladder colic.

5.  The Veteran's nonservice-connected right ear is 
considered to have Level I hearing for VA purposes, and is 
shown to have such on competent medical evaluation.

6.  The Veteran's service-connected left ear is shown to have 
Level I hearing on competent medical evaluation.

7.  The Veteran has not been shown to have varicose veins or 
post-phlebotic syndrome of the right and left lower 
extremities on competent medical evaluation at any time 
during the course of this case.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
Veteran's service-connected left shoulder disorder are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5201 (2009).

2.  The criteria for a rating in excess of 10 percent for 
GERD and hiatal hernia with gall bladder disease are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.114, Diagnostic 
Code 7314-7346 (2009).

3.  The criteria for a compensable rating for left ear 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.10, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2009).

4.  Service connection is not warranted for varicose veins of 
the right and left lower extremities.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303 (2009).

5.  Service connection is not warranted for post-phlebotic 
syndrome of the right and left lower extremities.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board observes that the Veteran has been provided with 
VCAA-compliant notice regarding his current appellate claims 
via letters dated in December 2005, April 2006, August 2006, 
September 2006, March 2007, September 2007, April 2008, May 
2008, and June 2008.  Although all of these letters were not 
sent prior to the initial adjudication of the claims as 
required by Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
they were all sent prior to the RO's most recent adjudication 
of the appellate issues via the October 2008 Statement of the 
Case (SOC).  The United States Court of Appeals for Veterans 
Claims (Court) has held that such development "cures" the 
timing problem associated with inadequate notice or the lack 
of notice prior to the initial adjudication.  Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing 
Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the 
Veteran of what was necessary to substantiate his current 
appellate claim, what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the Veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, 
supra.  Moreover, multiple letters, beginning with the one 
dated in April 2006, included the information regarding 
disability rating(s) and effective date(s) mandated by the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the Board finds that the duty to assist a 
claimant in the development of his or her case has been 
satisfied regarding the issues adjudicated herein.  The 
Veteran's available service treatment records are on file, as 
are various post-service medical records.  The Board 
acknowledges that the RO made a formal finding in November 
2006 that the service treatment records for the periods from 
August 1978 to August 1981, and from March 1983 to February 
1987, were unavailable and detailed all efforts to obtain 
these records.  Under such situations the Board has a 
heightened obligation to explain its findings and conclusions 
and carefully consider the benefit-of-the-doubt rule.  See 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case 
law does not lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the Veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  Moreover, there is no 
presumption, either in favor of the claimant or against VA, 
arising from missing records.  See Cromer v. Nicholson, 19 
Vet. App. 215, 217-18 (2005) (wherein the Court declined to 
apply an "adverse presumption" where records have been lost 
or destroyed while in government control which would have 
required VA to disprove a claimant's allegation of injury or 
disease).

The Board further notes the Veteran has had the opportunity 
to present evidence and argument in support of his claims, 
and nothing indicates he has identified the existence of any 
relevant evidence that has not been obtained or requested.  
He also indicated on his October 2008 Substantive Appeal that 
no hearing was desired in conjunction with this appeal.  
Moreover, he was accorded VA medical examinations regarding 
this case in January 2006, May 2007, and August 2008.  The 
Board notes, as detailed below, that these examinations 
include findings as to the symptomatology of the service-
connected left shoulder, GERD and hiatal hernia with gall 
bladder disease, and left ear hearing loss, that are 
consistent with the treatment records on file and relevant 
rating criteria.  With respect to the claimed varicose veins 
and post-phlebotic syndrome, as detailed below neither these 
examinations nor the treatment records on file contain any 
diagnosis(es) of the claimed disabilities on competent 
medical evaluation.  No inaccuracies or prejudice has been 
demonstrated in regard to these examinations, and the Veteran 
has not indicated that his left shoulder, GERD and hiatal 
hernia with gall bladder disease, and/or left ear hearing 
loss have increased in severity since the most recent 
examination(s) of these disabilities.  Accordingly, the Board 
finds that these examinations are adequate for resolution of 
this case.  

In view of the foregoing, the Board finds that the duty to 
assist the Veteran has been satisfied in this case regarding 
the issues adjudicated herein.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

I.  Increased Ratings

General legal criteria

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that the rule from 
Francisco does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  More recently, the Court held that "staged" 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

With regard to the Veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Analysis - Left shoulder

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this case, 
the Veteran has complained of left shoulder pain.  However, 
the issue is whether this pain does or would result in 
functional impairment to the extent necessary for a rating in 
excess of 10 percent.  As detailed below, the Board finds 
that it does not.

Under the laws administered by VA, disabilities of the 
shoulder and arm are rated under Diagnostic Codes 5200 
through 5203.  38 C.F.R. § 4.71a.  A distinction is made 
between major (dominant) and minor musculoskeletal groups for 
rating purposes.  In the instant case, the record reflects 
the Veteran is right-hand dominant.  Therefore, the right 
extremity is the major extremity and the left shoulder/arm is 
the minor extremity for purposes of evaluating the service-
connected disability.

Diagnostic Code 5200 rates favorable ankylosis of the 
scapulohumeral joint with abduction to 60 degrees, reaching 
the mouth and head, as 20 percent for the minor upper 
extremity.  Intermediate ankylosis, between favorable and 
unfavorable, warrants a 30 percent rating.  Unfavorable 
ankylosis with abduction limited to 25 degrees is assigned a 
40 percent rating.  38 C.F.R. § 4.71a.

Limitation of motion of the minor shoulder to shoulder level 
or midway between the side and shoulder level warrants a 20 
percent evaluation.  Motion no more than 25 degrees from the 
side warrants a 30 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  

The average range of motion of the shoulder is forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees, 
external rotation to 90 degrees and internal rotation to 90 
degrees.  38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5202, a 20 percent evaluation for the 
minor arm may be granted for four different conditions: (1) 
malunion of the humerus with moderate deformity; (2) malunion 
of the humerus with marked deformity; (3) recurrent 
dislocations of the scapulohumeral joint with infrequent 
episodes and guarding of movement only at shoulder level; and 
(4) recurrent dislocations of the scapulo-humeral joint with 
frequent episodes and guarding of all arm movements.  A 40 
percent rating is warranted for the minor extremity when 
there is fibrous union of the humerus, a 50 percent rating is 
warranted when there is nonunion (false flail joint) of the 
humerus and a 70 percent rating is warranted when there is 
loss of head (flail shoulder) of the humerus.  38 C.F.R. 
§ 4.71a, Code 5202.

In cases of clavicular or scapular impairment, with 
dislocation, a 20 percent rating is warranted where either 
the major or minor arm is involved.  Nonunion of the clavicle 
or scapula with loose movement shall be assigned a 20 percent 
rating, while nonunion without loose movement warrants a 10 
percent evaluation.  Malunion of the clavicle or scapula may 
be assigned a 10 percent rating, or may be rated based on 
impairment of function of the contiguous joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5203.

In this case, the Board finds that the Veteran does not meet 
or nearly approximate the criteria for a rating in excess of 
10 percent for his service-connected left shoulder disorder 
under any of the potentially applicable Diagnostic Codes.

Initially, the Board observes that the Veteran's service-
connected left shoulder disorder appears to be primarily 
manifested by painful motion, which goes to Diagnostic Code 
5201.  However, a thorough review of the competent medical 
evidence does not reflect the Veteran's service-connected 
left shoulder disorder is manifested by limitation of motion 
to the shoulder level (90 degrees) or midway between the side 
and shoulder level, even considering pain on motion.  For 
example, the January 2006 VA joints examination noted that 
the Veteran complained of intermittent pain in the left 
shoulder exacerbated by overhead activities.  Although he had 
done physical therapy on his left shoulder with minimal 
improvement of his pain, he had never had an injection of his 
left shoulder.  Moreover, he did not report any overt flare-
ups, did not have further decreased function with repetitive 
use; and his shoulder did not affect his activities daily 
living.  On range of motion testing, he had, both passive and 
active, abduction to 160 degrees, forwards flexion to 160 
degrees, internal rotation to 45 degrees, and external 
rotation to 45 degrees.  There was pain elicited on the 
extremes of abduction and forward flexion at the 160 degree 
mark.  Additionally, the examiner was able to passively 
abduct as well as forward flex the Veteran to 180 degrees 
with further pain elicited from the 160 to 180 degree range.  
Moreover, there was no additional functional loss on 
repetitive motion, and no additional limitation of flare-ups 
was noted.  The examiner also stated that pain, fatigue, 
weakness, incoordination, and lack of endurance did not 
further affect the Veteran's function above and beyond that 
which was already dictated.  Nothing else in the record 
indicates the Veteran had limitation of left shoulder motion 
to the extent necessary for a rating in excess of 10 percent.  
As such, he is not entitled to a rating in excess of 10 
percent under Diagnostic Code 5201.

With respect to the other potentially applicable Diagnostic 
Codes, the Board observes that the Veteran has never been 
diagnosed with ankylosis of the left shoulder nor impairment 
analogous thereto.  Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  
The aforementioned range of motion findings clearly reflect 
the Veteran does not have immobility of the left shoulder 
joint.  Therefore, Diagnostic Code 5200 is not for 
consideration in the instant case.  

The Board also notes that the Veteran's service-connected 
left shoulder disorder is not manifested by fibrous union of 
the humerus, nonunion (false flail joint) of the humerus, 
loss of head of (flail shoulder) the humerus, or nonunion of 
the clavicle or scapula.  For example, X-rays taken of the 
left shoulder in conjunction with the January 2006 VA 
examination demonstrated no fracture or destructive lesions, 
and a well-maintained joint space.  Accordingly, the Veteran 
is not entitled to a rating in excess of 10 percent under 
Diagnostic Code 5202 or 5203.

There being no other potentially applicable Diagnostic Codes, 
the Board finds that the Veteran does not meet or nearly 
approximate the criteria for a rating in excess of 10 percent 
for his service-connected left shoulder disorder, and it must 
be denied.

Analysis -- GERD and hiatal hernia with gall bladder disease

In evaluating the Veteran's service-connected GERD and hiatal 
hernia with gall bladder disease, the RO considered the 
provisions of Diagnostic Codes 7314, 7315, and 7346.  No 
other potentially applicable Diagnostic Code is demonstrated 
by the record.

Pursuant to 38 C.F.R. § 4.114, ratings under Diagnostic Codes 
7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 
inclusive will not be combined with each other.  A single 
evaluation will be assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  Id.

Under Diagnostic Code 7315, which provides for chronic 
cholelithiasis, the disability is to be rated under the 
criteria found at Diagnostic Code 7314 for chronic 
cholecystitis.  Id.

Diagnostic Code 7314 for chronic cholecystitis provides that 
a 10 percent rating is warranted for a moderate disability 
with gallbladder dyspepsia, confirmed by X-ray technique, and 
with infrequent attacks (not over two or three a year) of 
gallbladder colic, with or without jaundice.  A 30 percent 
rating is warranted for a severe disability with frequent 
attacks of gallbladder colic.  Id.

Diagnostic Code 7346 provides for evaluation of hiatal 
hernia.  Under this Code, hiatal hernia with two or more of 
the symptoms for the 30 percent rating of less severity is 
rated 10 percent disabling.  Hiatal hernia with persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health, is 
rated 30 percent disabling.  Hiatal hernia with symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health, is rated 60 
percent disabling.  Id.

The Board acknowledges that the Veteran's service-connected 
GERD and hiatal hernia with gall bladder disease is 
manifested by complaints of recurrent abdominal pain.  
However, the record does not reflect that it is manifested by 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health; nor severe gall bladder disability with frequent 
attacks of gallbladder colic.

The August 2008 VA examination noted that the Veteran's 
initial manifestations included heartburn, belching, and 
cough; that since onset it had been intermittent with 
remissions; and was currently stable with flare-ups 
approximately two (2) times per month.  He also experienced 
daily nausea.  However, there was no history of vomiting, 
esophageal distress, regurgitation, or esophageal dilation.  
Although he had a history of heartburn or pyrosis, it was 
less than weekly.  Similarly, he experienced hematemesis or 
melena, but it was found to be moderate, and monthly.  
Dysphagia was rare (less than monthly).  Abdominal pain was 
also noted.  Nevertheless, his overall health was found to be 
good on physical examination, and there were no signs of 
anemia.  The examiner also found that the disability had no 
significant effects on the Veteran's usual occupation; only 
moderate impact/impairment of exercise and sports; mild 
impact/impairment on shopping; and no effect on chores, 
recreation, traveling, feeding, bathing, dressing, toileting, 
and grooming.  

In short, the evidence reflects that the Veteran's service-
connected GERD and hiatal hernia with gall bladder disease is 
manifested by complaints of recurrent abdominal pain, which 
is adequately reflected by the current 10 percent rating.  
The record does not reflect that the impairment caused by 
this service-connected disability is to the extent necessary 
for a rating in excess of 10 percent under either Diagnostic 
Code 7314 or 7346.  Moreover, he does not experience all of 
the requisite symptomatology necessary for a higher rating 
under Diagnostic Code 7346.  Therefore, his claim must be 
denied.

Analysis - Left ear hearing loss

VA rating criteria for the evaluation of hearing loss 
disability provide ratings from zero (noncompensable) to 100 
percent, based on the results of controlled speech 
discrimination tests together with the results of pure tone 
audiometry tests which average pure tone thresholds at 1000, 
2000, 3000, and 4000 Hertz.  38 C.F.R. §§ 4.85-4.87; 
Diagnostic Codes 6100 to 6110.  The evaluation of hearing 
impairment applies a rather structured formula which is 
essentially a mechanical application of the rating schedule 
to numeric designations after audiology evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  64 
Fed. Reg. 25202-25210 (codified at 38 C.F.R. § 4.86).  
Further, when the average puretone threshold is 30 decibels 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  Id.

Pursuant to 38 C.F.R. § 4.85(f), where impaired hearing is 
service-connected in only one ear, in order to determine the 
percentage evaluation from Table VII, the non-service-
connected ear will be assigned a numeric designation at Level 
I, subject to the provisions of 38 C.F.R. § 3.383(a)(3).  
(The latter regulation applies only where there is total 
deafness in the non-service-connected ear.)  Therefore, the 
Veteran's non-service-connected right ear is assigned to 
Level I.  Moreover, the Board observes that even if the 
Veteran's right ear was service connected for hearing loss, 
the audiological results show Level I hearing in that ear.

The January 2006 VA audiological examination revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
20
15
10
5
5
8.75
LEFT
35
40
40
40
45
41.25

Speech recognition scores were 96 percent for both ears. 

The May 2007 VA audiological examination revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
20
25
15
20
15
18.75
LEFT
25
15
15
30
25
23.75

Speech recognition scores were 100 percent for the right ear, 
and 96 percent for the left ear. 

No other audiological examinations appear to be of record.  

Initially, the Board notes that both ears show that the 
puretone threshold at 1000 and 2000 Hertz are less than 55 
decibels; each of the four specified frequencies (1000, 2000, 
3000, and 4000 Hertz) are not 55 decibels or more.  Although 
the January 2006 examination shows the average puretone 
threshold at 1000 Hertz is more than 30 decibels for the left 
ear, it is less than 70 decibels at 2000 Hertz.  The more 
recent May 2007 VA examination reflects that the average 
puretone threshold at 1000 Hertz is less than 30 decibels for 
both ears, and it is less than 70 decibels for both ears at 
2000 Hertz.  Accordingly, Table VIa is not for consideration 
in the instant case.  See 38 C.F.R. § 4.86.

All of the aforementioned audiological evaluation results 
correspond to Level I hearing for both ears under Table VI.  
These findings, in turn, correspond to the current 
noncompensable (zero percent) rating under Table VII.

The Board wishes to make it clear that it has no reason to 
doubt that the Veteran experiences hearing problems in the 
service-connected left ear.  However, based upon the 
aforementioned objective medical findings, the Board must 
find that the Veteran's hearing loss does not meet or nearly 
approximate the criteria for a compensable rating.

Other considerations

In making the above determinations, the Board notes that it 
considered whether staged ratings under Fenderson, supra or 
Hart, supra, were appropriate for the Veteran's service-
connected left shoulder disorder, GERD and hiatal hernia with 
gall bladder disease, and/or left ear hearing loss.  However, 
the Board finds that his symptomatology for these 
disabilities has been stable throughout the appeal period.  
Therefore, assigning staged ratings for such disabilities is 
not warranted.  

In exceptional cases where the schedular ratings are found to 
be inadequate, an extraschedular disability rating 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
However, under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the 
Board cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
The record in this case does not reflect the RO has ever 
adjudicated the matter of the Veteran's entitlement to an 
extraschedular rating regarding his left shoulder disorder, 
GERD and hiatal hernia with gall bladder disease, and/or left 
ear hearing loss.  Moreover, the Veteran has never raised the 
matter of his entitlement to an extraschedular rating.  The 
Board therefore is without authority to consider the matter 
of extraschedular ratings.  Although the record does not show 
entitlement to extraschedular benefits at this point, the 
Board notes that the Veteran is free to raise this as a 
separate issue with the RO if he so desires.

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the Court held that a claim of entitlement 
to a TDIU is part of an increased rating claim when such 
claim is raised by the record.  The Court further held that 
when evidence of unemployability is submitted at the same 
time that the Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  

In this case, as detailed in the Introduction, the Veteran 
withdrew his claim of entitlement to a TDIU from appellate 
consideration.  Further, his claim was not based solely upon 
his left shoulder, GERD and hiatal hernia with gall bladder 
disease, and left ear hearing loss, but rather in combination 
with other service-connected disabilities as well as 
disabilities for which he contends service connection is 
warranted to include disabilities of the lumbar and cervical 
spines.  The Board observes that service connection has been 
denied for disabilities of the lumbar and cervical spines.  
Moreover, the record reflects the Veteran is currently 
employed.  Therefore, the Board finds that no further 
consideration of a TDIU is warranted. 

II.  Service Connection

General legal criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
evidence to the effect that the claim is plausible.  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).



Analysis -Varicose veins and post-phlebotic syndrome

The Veteran essentially contends that he developed swelling 
in his legs/lower extremities during active service in Iraq, 
and currently has varicose veins and/or post-phlebotic 
syndrome as a result thereof.  

The Board acknowledges that the Veteran had active service in 
Iraq.  Further, swelling of the legs appears to be the type 
of visible symptomatology subject to lay observation as 
contemplated by Jandreau, supra.  Nevertheless, the Board 
concludes that these service connection claims must be denied 
as the Veteran has not been shown to have either varicose 
veins or post-phlebotic syndrome on competent medical 
evaluation.  For example, there was no indication of these 
disabilities in his service treatment records, or on the 
January 2006 VA general medical examination and joints 
examination.  Although post-service medical records note 
treatment for complaints of swelling in the lower 
extremities, they do not reflect that the condition was 
diagnosed as either varicose veins or post-phlebotic 
syndrome.  Records dated in February 2006 found no ankle 
edema bilaterally, although there was xerosis of the lower 
legs, probably due to dry skin in winter weather.  Records 
dated in April 2006 noted rash on the lower legs, and that 
the Veteran reported during daytime when up on feet and 
sitting up at his desk at work his feet and ankles tended to 
swell some, and resolved somewhat at night when lower 
extremities elevated.  The Veteran was assessed with venous 
stasis, but not varicose veins or post-phlebotic syndrome.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.  Therefore, as the competent 
medical evidence does not show either of the claimed 
disabilities on competent medical evaluation, the claim must 
be denied.

III.  Conclusion

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the aforementioned 
appellate claims.  As the preponderance of the evidence is 
against these claims, the benefit of the doubt doctrine is 
not for application in the instant case.  See generally 
Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).  Consequently, the benefit sought on appeal 
with respect to these claims must be denied.


ORDER

Entitlement to a rating in excess of 10 percent for left 
shoulder disorder is denied.

Entitlement to a rating in excess of 10 percent for GERD and 
hiatal hernia with gall bladder disease is denied.

Entitlement to a compensable rating for left ear hearing loss 
is denied.

Entitlement to service connection for varicose veins of the 
right and left lower extremities is denied.

Entitlement to service connection for post-phlebotic syndrome 
of the right and left lower extremities is denied.

REMAND

The Board finds that further development is required 
regarding the claims of service connection for sub-epithelial 
infiltrates, claimed as loss of vision, corneal abrasion, 
vision problem; ulcers in the ilium, claimed as abdominal 
pain with Crohn's disease, irritable colon syndrome, or 
ulcerative colitis; and tinnitus.  

In regard to the sub-epithelial infiltrates, the Board notes 
that the Veteran was shown to require glasses during active 
service.  Further, a January 2006 VA eye examination 
diagnosed conjunctivitis, astigmatism, and presbyopia.  The 
latter two conditions were associated with refractive error.  
Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Despite the foregoing, a February 2007 statement from a VA 
clinician noted that the Veteran had been treated for 
complaints of right eye redness that began in Iraq and 
sensitivity to light (photophobia); he reported frequent eye 
irritation while in Iraq from sand/dust, as well as a history 
of being exposed to water in which he was instructed not to 
drink, but to bathe in.  The clinician also noted the Veteran 
had been found to have a corneal scar, chronic right eye 
infiltrative keratitis, and visual acuity fluctuations.  
Given the Veteran's history and clinical findings, the 
clinician opined that it appeared more likely than not that 
the chronic eye condition did occur during deployment.  

In denying the claim, it was essentially found that the 
service treatment records did not support the Veteran's 
account of his in-service eye problems, including sub-
epithelial infiltrates.  However, the type of exposure to 
sand/dust described in the February 2007 statement does 
appear to be the type of condition subject to lay observation 
as contemplated by Jandreau, supra.  Moreover, as part of a 
post-deployment health assessment dated in September 2005 
regarding his service in Iraq, the Veteran indicated he was 
often exposed to sand/dust.  In short, this account is 
supported by his service treatment records.  He also 
indicated that he was often exposed to pesticide-treated 
uniforms, and sometimes exposed to smoke from burning trash 
or feces, as well as paints.

Nevertheless, the Board observes that it is not clear from 
the evidence of record whether the Veteran does in fact have 
an acquired eye disorder that was incurred in or otherwise 
the result of his active service.  Therefore, the Board finds 
that a remand is required for a new examination.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical 
evidence of record is insufficient, in the opinion of the 
Board, or of doubtful weight or credibility, the Board must 
supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.).  

With respect to the ulcers in the ilium, claimed as abdominal 
pain with Crohn's disease, irritable colon syndrome, or 
ulcerative colitis, the Veteran essentially contends that 
this disability is attributable to the same in-service 
complaints as his already service-connected GERD and hiatal 
hernia with gall bladder disease.  The Board notes, in 
pertinent part, that service treatment records dated in 
January 1983 and May 2005 include findings of 
gastroenteritis.  The record also reflects that ulcers in the 
illieum and Crohn's disease was first shown by a upper GI 
series conducted in November 2006.  However, no VA 
examination was accorded to the Veteran to determine whether 
these current findings are causally related to his in-service 
complaints.  The Board concludes that this also required a 
remand in this case.  Id.

Regarding the tinnitus claim, the Board observes that this 
disability was diagnosed on both the January 2006 and May 
2007 VA audiological examinations.  However, the January 2006 
VA examiner stated that because the Veteran's hearing loss 
was conductive in nature, the etiology would need to be 
determined by an otolaryngologist.  No such medical 
professional appears to have been consulted.  Consequently, 
the Board concludes that a remand is required for an 
examination conducted by an otolaryngologist or other 
appropriately qualified medical professional.  Id.

Since the Board has determined that new examinations are 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the Veteran for his eye 
problems; ulcers in the ilium, Crohn's 
disease, irritable colon syndrome, 
ulcerative colitis; and tinnitus since 
July 2008.  After securing any necessary 
release, the RO should obtain those 
records not on file.

2.  After obtaining any additional 
records to the extent possible, the 
Veteran should be afforded new 
examinations to address the nature and 
etiology of his claimed eye disorder; 
ulcers in the ilium, Crohn's disease, 
irritable colon syndrome, ulcerative 
colitis; and tinnitus.  The claims folder 
should be made available to the examiners 
for review before the examinations; the 
examiners must state that the claims 
folder was reviewed.

Pursuant to the recommendation of the 
January 2006 VA audiological examiner, 
the examiner who evaluates the Veteran's 
tinnitus should be an otolaryngologist or 
other appropriately qualified individual.

For the each of the respective 
disabilities, the pertinent examiner(s) 
must express an opinion as to whether it 
is at least as likely as not (50 percent 
or greater likelihood) that the 
disability was incurred in or otherwise 
the result of active service.

The eye examiner must also specifically 
state whether the Veteran's eye problems 
are due to an acquired disorder or a 
congenital condition including refractive 
error of the eye.

A complete rationale for any opinion 
expressed should be provided.

If the examiners are unable to provide 
the requested information without 
resorting to speculation, it should be so 
stated.

3.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination reports to ensure 
that they are responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his attorney should 
be furnished a Supplemental SOC (SSOC), which addresses all 
of the evidence obtained after the issuance of the October 
2008 SOC, and provides an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


